        Case 2:19-cv-00986-FMO-SK Document 64-9 Filed 03/13/20 Page 1 of 5 Page ID #:2060




             1   BRIAN M. LUTZ, SBN 255976
                   blutz(@gibsondunn.com
            2    MICHAEL J. KAHN, SBN 303289
                   mjkahn(a)gibsondunn. com
            3    GIBSON/DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            4    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            5    Facsimile: 415.393.8306
            6    Attorneys for Defendants
            7
            8                           UNITED STATES DISTRICT COURT
            9                         CENTRAL DISTRICT OF CALIFORNIA
          10
          11     MARK DALPOGGETTO, Individually          CASE NO. 2:19-cv-00986-FMO-SK
                 and On Behalf of All Others Similarly
          12     Situated,                               DECLARATION OF IRIS STOECKL
                                                         IN SUPPORT OF DEFENDANTS'
          13                       Plaintiff,            MOTION TO DISMISS FIRST
                                                         AMENDED CLASS ACTION
          14           V.                                COMPLAINT FOR VIOLATION OF
                                                         THE FEDERAL SECURITIES LAW
          15     WIRECARD AG, MARKUS BRAUN,
                 BURKHARDLEY,ALEXANDER
          16     VON KNOOP, JAN MARSALEK, and
                 SUSANNE STEIDL,                         Hearing:
          17                                             Date:      May 7, 2020
                                   Defendants.           Time:      10:00 a.m.
          18                                             Place:     Courtroom 6D
                                                         Judge:     Hon. Fernando M. Olguin
          19
                                                         Action Filed:   February 8, 2019
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                DECLARATION OF IRIS STOECKL ISO MOTION TO DISMISS
                                      CASE NO. 2: l 9-cv-00986-FMO-SK
        Case 2:19-cv-00986-FMO-SK Document 64-9 Filed 03/13/20 Page 2 of 5 Page ID #:2061




            1          I, Iris Stoeckl, declare and state as follows:
            2          1.     I am the Head of Investor Relations at Wirecard AG ("Wirecard"). I
            3    make this Declaration in support of Defendants' Motion to Dismiss the First Amended
            4    Class Action Complaint For Violation Of The Federal Securities Laws (the "F AC")
            5    (Dkt. 62). I have personal knowledge of the facts stated in this Declaration and, if
            6    called upon, could and would testify competently thereto.
            7          2.     Wirecard is a German corporation headquartered in Aschheim, Germany.
            8    Exhibit A hereto is a true and correct copy of Wirecards' s commercial register excerpt
            9    of the local courts of Munich under section B (Handelsregister B des Amtsgerichts
          10     Munich), which establishes that Wirecard is an Aktiengesellschaft, or German stock
          11     company, with its "Sitz," or effective place of business, in Aschheim, Germany.
          12     Effective place of business is the German corporate law equivalent of the American
          13     principal place of business.
          14           3.     Defendants Markus Braun, Burkhard Ley, Alexander von Knoop, Jan
          15     Marsalek, and Susanne Steidl (the "Individual Defendants") are current or former
          16     members ofWirecard's Vorstand, or Management Board. The Individual Defendants
          17     are German or Austrian citizens who currently live and have their offices in Germany,
          18     and who lived and had their offices in Germany from April 7, 2016 through October
          19     15, 2019, which is the class period identified in the F AC (the "Class Period"). Certain
          20     Individual Defendants also live part time in Austria.
          21           4.     Wirecard's Management Board is located in Germany, and holds its
          22     meetings in Germany. During the Class Period, Wirecard did not hold any
          23     Management Board meetings in the U.S.
          24           5.     Wirecard's Supervisory Board is located in Germany, and holds it
          25     meetings regularly in Germany. During the Class Period, Wirecard did not hold any
          26     Supervisory Board meetings in the U.S.
          27           6.     During the Class Period, Wirecard's annual shareholder meetings were
          28     held in Germany.

Gibson, Dunn &
                                                    2
Crutcher LLP                DECLARATION OF IRIS STOECKL ISO MOTION TO DISMISS
                                      CASE NO. 2:19-cv-00986-FMO-SK
        Case 2:19-cv-00986-FMO-SK Document 64-9 Filed 03/13/20 Page 3 of 5 Page ID #:2062




            1          7.       Wirecard's common stock is exclusively listed on stock exchanges in
            2    Germany. Wirecard is subject to the reporting and disclosure requirements of the
            3    German securities laws.
            4          8.       Wirecard has no reporting duties pursuant to the U.S. securities laws, and
            5    has never filed any document with the Securities and Exchange Commission pursuant
            6    to the U.S. securities laws.
            7          9.       During the Class Period, Wirecard's annual reports received final
            8    approval from the Management Board in Germany. The annual reports were placed
            9    online in, and otherwise distributed in hard copy from, Germany. The annual reports
          10     were prepared pursuant to German securities laws.
          11            10.     I understand that the PAC refers to a Form F-6 filed by Citibank, N.A.
          12     ("Citibank") (dated September 18, 2013); a Form F-6 filed by The Bank ofNew York
          13     Mellon ("BNY") (dated October 2, 2019); and two Form F-6's filed by JPMorgan
          14     Chase Bank, N.A. ("JPM") (dated February 1, 2016, and November 22, 2019,
          15     respectively), each of which purports to register derivative securities known as
          16     American Depositary Receipts ("ADR"), the value of which is based on Wirecard's
          17     stock price.
          18            11.     The ADRs registered by the Form F-6' s are unsponsored ADRs, which
          19     means that these ADR programs were "set up without the cooperation" of Wirecard.
          20     See SEC, "Investor Bulletin: American Depositary Receipts," available at
          21     https://www.sec.gov/investor/alerts/adr-bulletin.pdf. Defendants did not authorize the
          22     registration of the ADRs, and Defendants had no involvement in establishing the ADR
          23     programs or facilitating the trading of the ADRs over-the-counter ("OTC") in the U.S.
          24     Defendants took no deliberate actions or affirmative steps to help establish the
          25     unsponsored ADR programs.
          26            12.     None of the Defendants had any involvement in preparing or filing any of
          27     the Form F-6' s, and none of the Defendants authorized the preparation or filing of any
          28     of the Form F-6's.

Gibson, Dunn &                                      3
Crutcher LLP                DECLARATION OF IRIS STOECKL ISO MOTION TO DISMISS
                                      CASE NO. 2:19-cv-00986-FMO-SK
        Case 2:19-cv-00986-FMO-SK Document 64-9 Filed 03/13/20 Page 4 of 5 Page ID #:2063




            1          13.     Citibank, BNY, and JPM did not ask Defendants' permission to establish
            2    the unsponsored ADR programs. The unsponsored ADR programs were established
            3    without Defendants' consent.
            4          14.     I understand that Wirecard's common stock also trades OTC in the U.S as
            5    so-called "F-Shares." Defendants had no involvement in creating or facilitating this
            6    trading presence in the U.S. Defendants took no deliberate actions or affirmative steps
            7    to establish the trading presence ofWirecard's common stock on the U.S. OTC
            8    market, and it was established without Defendants' consent.
            9          15.     Defendants have not solicited any purchases of the ADRs or Wirecard
          10     shares that trade OTC in the U.S.
          11           16.     Wirecard publishes certain information about its business and financial
          12     results in English because it is required to do so by the Rules of Procedure of the
          13     Frankfurt Stock Exchange. It does not do so to comply with any U.S. securities law or
          14     regulation, and does not do so to facilitate the establishment or trading of unsponsored
          15     ADRs or common stock OTC in the U.S.
          16           17.     I understand that the F AC refers to Wirecard North America Inc. and Citi
          17     Prepaid Card Services. Wirecard North America Inc. is one of approximately 53
          18     subsidiaries ofWirecard worldwide, and is the only subsidiary located in the U.S. Citi
          19     Prepaid Card Services is an asset that Wirecard acquired in 2017, and is part of
          20     Wirecard North America Inc. 's business.
          21           18.     In fiscal year 2017, Wirecard North America Inc. (including Citi Prepaid
          22     Card Services) had € 109 .1 million in revenues. This amounted to approximately 7 .3 %
          23     of the €1,488.6 million in revenues generated by Wirecard worldwide in that year.
          24           19.     Wirecard North America Inc. leases its own facilities, maintains its own
          25     accounting books and records, enters into contracts on its own, and pays its own taxes.
          26     Wirecard does not oversee or control the day-to-day operations ofWirecard North
          27     America Inc. Instead, Wirecard provides administrative and management services to
          28     Wirecard North America Inc., just as it does with its dozens of other subsidiaries.

Gibson, Dunn &
                                                     4
Crutcher LLP                 DECLARATION OF IRIS STOECKL ISO MOTION TO DISMISS
                                       CASE NO. 2:19-cv-00986-FMO-SK
         Case 2:19-cv-00986-FMO-SK Document 64-9 Filed 03/13/20 Page 5 of 5 Page ID #:2064




              1         20.    Wirecard North America Inc. has no involvement in Wirecard's actions
             2    relating to the capital markets, including Wirecard's annual reports and other
             3    communications to Wirecard's shareholders.
             4          I declare under penalty of perjury under the laws of the United States of
             5    America that the foregoing is true and correct.
             6           Executed on this 11 day of March, 2020, in Munich, Germany.
             7

             8
                                                             By:     ti< ,·tp.
                                                               Iris Stoeckl
             9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

Gibson, Dun n &                                    5
Crutcher LLP               DECLARATION OF IRIS STOECKL ISO MOTION TO DISMISS
                                     CASE NO. 2:19-cv-00986-FMO-SK
